Citation Nr: 0434083	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease, status-post 
catheterization with dissection of right coronary artery. 

2.  Entitlement to service connection for an anxiety 
disorder/major depression, claimed as secondary to coronary 
artery disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, J.G., and M.G.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Houston, 
Texas, in April 2004; a transcript of that hearing is 
associated with the claims file.

The Board notes that the March 2003 rating decision also 
denied service connection for bilateral hearing loss; 
tinnitus; asbestosis; and anxiety disorder/major depression, 
claimed as secondary to asbestosis, pes planus, or bilateral 
hearing loss; and found that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for pes planus.  Thereafter, the veteran perfected 
his appeal as to these issues.  However, at his April 2004 
Travel Board hearing, the veteran submitted a statement 
withdrawing his appeal of such issues.  See 38 C.F.R. § 
20.204 (2004).  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	These claims are remanded to provide notice consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA). 
?	These claims are remanded to obtain outstanding medical 
and Social Security Administration (SSA) records. 
?	The issue of entitlement to compensation under 
38 U.S.C.A. § 1151 is remanded to obtain a VA 
examination and opinion.

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or the proximate cause of additional disability 
was an event which was not reasonably foreseeable, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (2004).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).

The veteran contends that when he underwent a percutaneous 
transluminal coronary angioplasty of a right coronary artery 
at the Houston VA Medical Center in April 1995, his right 
coronary artery was dissected.  As a result of such 
dissection, the veteran claims that he has suffered 
additional heart problems, including myocardial infarctions.  
He states that he is no longer capable of working as a result 
of his heart disability.  As such, the veteran believes that 
he is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease, status-post 
catheterization with dissection of right coronary artery. 

The Board also observes that the veteran has claimed 
entitlement to service connection for an anxiety 
disorder/major depression, arguing that such disability is 
the result of his coronary artery disease.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (2004).  

The Board acknowledges that the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
appeal now before the Board.  The VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).

The Board observes that an October 2002 letter sent to the 
veteran advised him of what evidence is necessary to 
establish service connection; however, pertinent to the 
veteran's 38 U.S.C.A. § 1151 and secondary service connection 
claims, he was not provided with proper notice as required by 
the VCAA.  As such, while on remand, the veteran should be 
sent a letter informing him of the criteria that must be met 
in order to establish entitlement to compensation under 
38 U.S.C.A. § 1151 and entitlement to secondary service 
connection, and, who is responsible for obtaining such 
evidence, as well as request that the veteran provide any 
evidence in his possession pertinent to his claims.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for a 
VA examination opinion.

In this case, entitlement to compensation for such heart 
disability pursuant to 38 U.S.C.A. § 1151 would require a 
showing, first, that a heart disability, or an aggravation of 
a pre-existing heart disability, was caused by the medical 
and/or surgical treatment rendered to the veteran by VA, and, 
second, that the proximate cause of such heart disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment to the veteran, 
or the proximate cause of additional disability was an event 
which was not reasonably foreseeable.

In January 2003, the veteran was afforded a VA examination 
for compensation purposes.  The examiner diagnosed coronary 
artery disease status-post myocardial infarction due to 
dissection of right coronary artery.  However, at the time 
the veteran was examined, his claims file was not available 
for review.  The examiner noted that he reviewed electronic 
progress notes, however, there is no indication that such 
progress notes included the records of the veteran's April 
1995 surgery at the Houston VA Medical Center.  Therefore, a 
remand is necessary to obtain a VA examination opinion from a 
cardiothoracic surgeon regarding the cause or aggravation of 
the veteran's heart disability, to include contemplation of 
the April 1995 records of the veteran's surgery when such 
right coronary artery dissection occurred, as well as any 
additional records obtained while on remand. 

As the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a heart disability may 
impact the veteran's claim of entitlement to secondary 
service connection for an anxiety disorder/major depression, 
the Board finds that such issues are inextricably 
intertwined.  Thus, before the veteran's claim of entitlement 
to service connection for an anxiety disorder/major 
depression can be fully addressed on appeal, the Board finds 
that the RO must first develop and adjudicate the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding both issues on appeal, pursuant to 38 C.F.R. 
§ 3.159(c)(1) and (2), VA must make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim, to include both obtaining private records as well as 
records in the custody of a Federal department or agency, 
such as medical and other records from VA medical facilities 
and the SSA.  At his April 2004 Board hearing, the veteran 
indicated that he had been treated at the following private 
medical facilities during the noted time periods: Memorial 
Hospital, 1997; Woodland Heights, 1996, 1997, and October 
2003; Santa Rosa Hospital, March 2004; and San Jacinto 
Methodist, March 2004.  He also stated that he had been 
treated at the Houston VA Medical Center and the Lufkin VA 
Outpatient Clinic.  Furthermore, documentation in the claims 
file indicates that the veteran has been awarded disability 
benefits from the SSA.  As such, while on remand, all 
identified outstanding records should be obtained for 
consideration in connection with the veteran's appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the type 
of evidence needed to support his 38 
U.S.C.A. § 1151 and secondary service 
connection claims, informing him whether 
he or VA is responsible for obtaining 
such evidence, and requesting him to 
submit all relevant evidence in his 
possession.  

2.  The RO should take the appropriate 
steps to obtain identified records from 
Memorial Hospital, Woodland Heights, 
Santa Rosa Hospital, San Jacinto 
Methodist, the Houston VA Medical Center, 
and the Lufkin VA Outpatient Clinic.  A 
negative response for any records that 
cannot be obtained should be associated 
with the claims file.  For VA records, 
requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Any 
records obtained should be associated 
with the file.

3.  The RO should, in any case, obtain 
from the SSA any determination pertinent 
to the veteran's claim for SSA disability 
benefits, as well as any medical records 
relied upon concerning that claim.  A 
response, negative or positive, should be 
associated with the claims file.

4.  After the above development has been 
completed and all obtained treatment 
records are associated with the claims 
file, the veteran should be afforded an 
examination by a cardiothoracic surgeon.  
The reviewing physician is instructed to 
review the claims file, to include the 
April 1995 Houston VA Medical Center 
records detailing the veteran's heart 
surgery as well as all records received 
in conjunction with the above requests.  
The examiner should indicate in writing 
that he has reviewed such records.  Any 
and all indicated studies, tests, and 
evaluations.  Thereafter, the physician 
is requested to provide an opinion as to 
the following: 
	
(a)	Did the veteran incur any 
disability to his heart during 
his April 1995 surgical procedure 
when his right coronary artery 
was dissected?

(b)	Did any pre-existing heart 
disability worsen in severity as 
a result of the veteran's April 
1995 surgical procedure when his 
right coronary artery was 
dissected? 

(c)	Did the surgical and medical 
treatment of the veteran in April 
1995 involve any carelessness, 
negligence, lack of proper skill, 
error in judgment, or medical 
fault?  If so, was the proximate 
cause of the veteran's disability 
or additional disability related 
to an event that was not 
reasonably foreseeable?

(d)	If any of the above questions 
are answered in the affirmative, 
what current disabilities of the 
veteran's heart, to include 
coronary artery disease, are 
directly attributable to VA 
surgical and/or medical 
treatment? 

(e)	Upon review of the medical 
evidence of the file, the 
physician is otherwise requested 
to discuss the cause and/or 
contributing factors of the 
veteran's heart disability. 

The reviewing physician should offer his 
or her reason or basis for the opinions, 
to include, when appropriate, citing to 
the medical evidence in the claims file 
that supported the conclusions.

5.  Regarding the veteran's claim of 
entitlement to service connection for an 
anxiety disorder/major depression, 
claimed as secondary to coronary artery 
disease, the RO should then conduct any 
additionally indicated development, to 
include affording the veteran a 
contemporary examination or obtaining a 
medical opinion, if deemed necessary for 
the appropriate adjudication of the 
claim.

6.  Thereafter, the veteran's claims of 
entitlement to compensation under 
38 U.S.C.A. § 1151 and service connection 
for an anxiety disorder/major depression 
should be readjudicated, based on the 
entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




